Exhibit 10.1

 

LOGO [g590614g97q86.jpg]    Corporate Office & Distribution Center

August 28, 2013

Jennifer L. Ehrhardt

Re: Change of Title

Dear Jennifer,

Congratulations! This letter will confirm that Tilly’s has offered you a Chief
Financial Officer position in our Finance Department on the following terms and
conditions:

 

  1. Change Date. Unless otherwise agreed, your title will change to Chief
Financial Officer with Tilly’s on Saturday, September 14, 2013.

 

  2. Supervisor. Unless otherwise instructed, you will report to Daniel
Griesemer, President and Chief Executive Officer.

 

  3. Compensation. You will be paid an annual salary of $300,000.00. Your
bi-weekly earnings will be $11,538.47. You will be classified as a
Salaried/Exempt Employee.

 

  4. Options. 40,000 non-qualified stock options were granted to you as of June
3, 2013. They will vest over a four (4) year period and have an exercise price
which matched the closing price of Tilly’s, Inc. stock on the grant date. The
terms of the stock options are set forth in Tilly’s 2012 Equity and Incentive
Award Plan.

 

  5. Retention Bonus. In connection with your employment with Tilly’s, Tilly’s
agreed to pay you a retention bonus in the amount of $75,000.00 that was paid on
August 1, 2013 (the “Retention Bonus”). Employee understands and accepts that
this retention bonus is a one-time payment that is subject to Employee
completing the Two Year Condition below. Tilly’s did withhold all applicable
taxes, other normal payroll deductions and any other amounts required by law to
be withheld from this amount.

If you resign from employment with Tilly’s for any reason, or are terminated
with cause, prior to completing two years of employment (the “Two Year
Condition”), 1/24 of the retention bonus will be considered earned and forgiven
for every full calendar month worked past August 1, 2013. Within 30 days of the
last day of your employment, you must repay the remaining unearned amount of the
Retention Bonus. Employee agrees that she will be liable for the cost of Tilly’s
collecting the unearned Retention Bonus, including attorney fees and court
costs, if not repaid as set forth above.

 

  6. Vacation. You will be accruing vacation at a rate of twenty (20) calendar
days per year. Vacation begins accruing from the first payroll period.

 

  7. Benefits. Eligibility to enroll in Tilly’s Medical Benefits Program will
take effect on the first of the month following one complete calendar month of
employment.

 

Finance-Jennifer L. Ehrhardt Chief Financial Officer      Employee’s Initials JE

Page 1 of 2



--------------------------------------------------------------------------------

  8. Bonus. You will be eligible for our 2013 Bonus Plan payable in 2014. Please
refer to the attached 2013 Bonus Plan for details.

 

  9. At-will employment. Your employment is at-will. Therefore, you may leave
your employment at any time and Tilly’s may transfer, reassign, suspend, demote
or terminate your employment, at any time, for any reason, with or without
cause, and with or without notice.

 

  10. Non-solicitation. At Tilly’s you will have access to confidential
information about Tilly’s employees. During your employment and for one year
thereafter, you will not, whether for your own account or for any business
organization, encourage or solicit any Tilly’s employee to leave Tilly’s
employment. You acknowledge that violating this provision will cause Tilly’s
irreparable harm that cannot be compensated by monetary damages alone, and that
an injunction is an appropriate provisional remedy.

This letter contains the entire agreement with respect to the terms of your
employment. It supersedes any and all other agreements, either oral or in
writing, with respect to the employment relationship. You and Tilly’s
acknowledge and agree that no representations, inducements, promises or
agreements, oral or otherwise, have been made between you and Tilly’s, or anyone
acting on behalf of you or Tilly’s, which are not included in this letter. You
and Tilly’s acknowledge and agree that no other agreement, statement or promise
not included in this letter shall be valid or binding. The terms of your
employment, as set out in this letter, may not be modified or amended by oral
agreement or course of conduct, but only by an agreement in writing signed by
both you and Tilly’s CEO or CFO or Vice President of Human Resources.

If you accept our offer of employment on the terms and conditions set forth in
this letter, please initial each page, sign where indicated and return the
original of this letter to us, you may retain the document marked “Confidential
Copy” for your records.

Sincerely yours,

/s/ Daniel Griesemer                                        

Daniel Griesemer

President & CEO

Tilly’s

Accepted:

/s/ Jennifer Ehrhardt                                      

Signature

Jennifer Ehrhardt                                           

Printed Name

8/28/13

Date

 

Finance-Jennifer L. Ehrhardt Chief Financial Officer     
Employee’s Initials     JE    

Page 2 of 2